REPORTED

  IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND


                 No. 0417

          September Term, 2015

______________________________________


     MONTGOMERY BLAIR SIBLEY

                      v.

           JOHN DOE, ET AL.

______________________________________


     Krauser, C.J.,
     Berger,
     Reed,


                      JJ.

______________________________________

           Opinion by Reed, J.
______________________________________


     Filed: April 28, 2016
       Montgomery Blair Sibley, the appellant, petitioned the Circuit Court for

Montgomery County for a declaratory judgment that he has a right to appear in person

before the Grand Jury to present evidence that the President of the United States is violating

Maryland criminal law by possessing, displaying, and/or representing to be his own “a

fictitious or fraudulently altered government identification document.” Md. Code (2002,

2012 Repl. Vol.), Crim. Law (“CL”) § 8-303(b). The circuit court, however, refused to

enter such a declaratory judgment. Subsequently, the appellant filed this timely pro se

appeal. He presents five questions for our review, which we have reduced to two and

rephrased:1

             1. Did the circuit court err where it dismissed the appellant’s
                Complaint for Declaratory Relief without making a written
                declaration of the parties’ rights?

             2. Did the circuit court commit an abuse of discretion where it
                denied the appellant’s motions for recusal and pre-service
                discovery?



       1
           The appellant presented his questions exactly as follows:

             I. Did Judge Debelius, III’s involvement in this case deny to
                Sibley a “fair trial in a fair tribunal”?

             II. Was Sibley entitled to pre-service discovery to identify the
                 John Doe Defendant?

             III. Did the Complaint fail to state a cause of action?

             IV. Was Sibley’s Right to Access the Grand Jury Tainted by
                 Prosecutorial Misconduct?

             V. Whether Significant Grand Jury Policy Issues Should be
                Addressed by this Court?
                                                1
For the following reasons, we answer the first question in the affirmative and the second

in the negative. Therefore, we shall vacate the judgment below and remand for further

proceedings consistent with this opinion.

                       FACTUAL AND PROCEDURAL BACKGROUND

      On September 13, 2014, the appellant wrote the Honorable John W. Debelius III

requesting that he “issue a warrant for the arrest of [President] Barack Hussein Obama” for

violating CL § 8-303.2 Shortly thereafter, on September 22, 2014, the appellant also wrote

the Assistant State’s Attorney for Montgomery County requesting permission to appear in

person before the Grand Jury to present evidence of President Obama’s aforementioned

alleged violations of Maryland criminal law. The Assistant State’s Attorney responded to

the appellant by letter dated September 25, 2014. He indicated that “[t]he Grand Jury for

Montgomery County, Maryland has considered your request that an investigation be


      2
          CL § 8-303 provides, in part:

               (b) A person may not, with fraudulent intent:

                  (1) possess a fictitious or fraudulently altered
                  government identification document;

                  (2) display, cause, or allow to be displayed a fictitious
                  or fraudulently altered government identification
                  document;

                  (3) lend a government identification document to
                  another or knowingly allow the use of the person’s
                  government identification document by another; or

                  (4) display or represent as the person’s own a
                  government identification document not issued to the
                  person.
                                             2
opened into whether documents relating to President Obama’s eligibility for office are

fraudulent . . . [and] declines to investigate this matter.” The letter was co-signed by the

foreman of the Grand Jury; however, the foreman’s signature was illegible.

       On October 6, 2014, the appellant filed a Complaint for Declaratory Relief against

John Doe, foreman of the Montgomery County Grand Jury. Also on October 6, 2014, the

appellant filed a motion to conduct pre-service discovery and a motion to expedite the

hearing. Both of these motions were denied by Judge Debelius on October 20, 2014.

Therefore, on November 6, 2014, the appellant filed “Verified Emergency Motions to (I)

Disqualify the Honorable John W. Debelius III, and (II) Reconsider Orders Denying

Motions to Conduct Pre-Service Discovery and to Expedite.” The appellant based his

motion to disqualify Judge Debelius on the fact that he had previously sent him a letter

requesting a warrant for President Obama’s arrest, thus making him a witness to the action.

Judge Debelius, by Order dated November 6, 2014, denied both the motion to disqualify

and the motion for reconsideration.

       On December 2, 2014, the State’s Attorney for Montgomery County filed a Motion

to Intervene and a Motion to Dismiss. On December 19, 2014, Judge Debelius granted the

Motion to Intervene, ordering that the State’s Attorney be added as a defendant. A hearing

on the State’s Attorney’s Motion to Dismiss was held before the Honorable Michael D.

Mason on January 22, 2014. At the conclusion of the hearing, Judge Mason orally granted

the Motion to Dismiss subject to the appellant filing an amended complaint. Judge Mason

followed up his oral ruling with a written Order of Dismissal dated February 3, 2015.

Before that, on January 27, 2015, the appellant filed an Amended Complaint along with a

                                             3
Motion to Alter or Amend the January 22, 2014, Order of Dismissal. Judge Mason denied

the Motion to Alter or Amend on May 11, 2015. Four days later, the appellant timely noted

this appeal.

                                         DISCUSSION

                I. DISMISSAL OF COMPLAINT FOR DECLARATORY RELIEF

                             A. The Contentions of the Parties

        The parties agree that in granting the Motion to Dismiss the Complaint for

Declaratory Relief, the circuit court failed to discharge its duty to make a written

declaration of the appellant’s rights. Therefore, the parties concur that at the very least a

procedural remand for re-entry of judgment is appropriate. Their agreement, however, ends

here.

        According to the appellant, the circuit court erred in the first place where it granted

the State’s Attorney’s Motion to Dismiss. The appellant advances this argument on a

variety of grounds. First, the appellant asserts that under Maryland law, the granting of a

motion to dismiss is “rarely appropriate in a declaratory judgment action,” Broadwater v.

State, 303 Md. 461, 465 (1985), and thus was inappropriate here. Second, the appellant

contends that the circuit court should have addressed the fundamental question raised in

his Complaint for Declaratory Relief, which was whether the pre-conditions established by

the Court of Appeals in Brack v. Wells, 184 Md. 86 (1944), “improperly impaired [his]

Common Law right to directly and in person petition the Grand Jury.” Appellant’s Br. at

11. Third, the appellant argues the circuit court erred by dismissing the Complaint without

addressing issues raised therein that were left unresolved by Brack. These include whether,

                                               4
after he has “exhaust[ed] his remedy before the magistrate and state’s attorney,” id. at 97,

he has the right to present to the foreman in person his request to appear before the Grand

Jury, and whether the foreman would thereafter be required to present his request to the

body over which he presides. Finally, the appellant assigns error to the fact that “the circuit

court failed to declare whether [his] right to access the Grand Jury has been interfered with

by prosecutorial misconduct,” Appellant’s Br. at 15 (emphasis omitted), namely, by the

Assistant State’s Attorney’s alleged declaration to the foreman that he is a “birther

lunatic.”3

       The State’s Attorney, on the other hand, argues that the circuit court did not err

beyond its failure to make a written declaration of the appellant’s rights. Accordingly, the

State’s Attorney asserts the circuit court did not err insofar as it granted the Motion to

Dismiss. The State’s Attorney, pointing to the holding in Brack, contends that private

citizens only have the right to ask the foreman for permission to appear before the Grand

Jury, not the right to present their requests to the foreman in person. However, the State’s



       3
         The appellant is among the “groups of people, nicknamed ‘birthers,’ who continue
to question [President Obama’s] place of birth and therefore legitimacy as President [under
Article II, Section 1, Clause 4 of the United States Constitution].” Farah v. Esquire
Magazine, Inc., 863 F. Supp. 2d 29, 31 (D.D.C. 2012), aff'd sub nom. Farah v. Esquire
Magazine, 736 F.3d 528 (D.C. Cir. 2013). In fact, the appellant has previously filed at least
three lawsuits in the United States District Court for the District of Columbia challenging
President Obama’s eligibility for office. See Sibley v. Obama, 866 F. Supp. 2d 17, 18
(D.D.C. 2012), aff’d, 12-5198, 2012 WL 6603088 (D.C. Cir. Dec. 6, 2012) (“[Mr. Sibley]
asserts so-called ‘birther’ claims against President Barack Obama, aiming to have him
ousted from office and to have his name removed from the ballot in November 2012
because he supposedly was not born in the United States.”); Sibley v. Obama, 121-CV-
1832 JDB, 2012 WL 6625813 (D.D.C. Dec. 19, 2012), aff’d, 522 F. App’x 2 (D.C. Cir.
2013); Sibley v. Alexander, 916 F. Supp. 2d 58 (D.D.C. 2013).
                                              5
Attorney argues that in this case the appellant did not even trigger his right to ask the

foreman for permission to appear because he did not “exhaust his remedy before the

magistrate and state’s attorney.” Brack, 184 Md. at 97. The State’s Attorney asserts that

while the appellant apparently read “magistrate” in Brack to mean the circuit court, “the

Court’s reference to ‘magistrate’ in 1944 is equivalent to ‘District Court Commissioner’ in

2015.” Appellee State’s Attorney’s Br. at 5.

       In response to the appellant’s contention regarding prosecutorial misconduct in

connection with the Assistant State’s Attorney’s statement to the foreman that he is a

“birther lunatic,” the State’s Attorney argues that “[u]nder Maryland law, . . . there is no

prohibition against prosecutors communicating to a grand jury their opinions about

allegations before the jury, including the credibility of those who make the allegations.”

                                 B. Standard of Review

       We have recently explained that we

              conduct[] a de novo review of the circuit court's granting of a
              motion to dismiss, see Gomez v. Jackson Hewitt, Inc., 427 Md.
              128, 142, 46 A.3d 443 (2012), applying the same standard as
              the circuit court and determining whether that decision was
              legally correct. See Reichs Ford Rd. Joint Venture v. State
              Roads Comm'n, 388 Md. 500, 509, 880 A.2d 307
              (2005) (citing Adamson v. Corr. Med. Servs., 359 Md. 238,
              246, 753 A.2d 501 (2000)). “The appellate court accords no
              special    deference     to  the    circuit    court's    legal
              conclusions.” Patton, 437 Md. at 95, 85 A.3d 167.

Margolis v. Sandy Spring Bank, 221 Md. App. 703, 713-14 (2015). Thus, because we apply

the same standard as the circuit court, we are required to

              assume[] the truth of the complaint's factual allegations and of
              any reasonable inferences that can be drawn therefrom. See,

                                               6
              e.g., Patton v. Wells Fargo Fin. Md., Inc., 437 Md. 83, 95, 85
              A.3d 167 (2014) (citing Bobo v. State, 346 Md. 706, 708, 697
              A.2d 1371 (1997)). A court, however, need not accept the truth
              of pure legal conclusions. See, e.g., Shepter v. Johns Hopkins
              Univ., 334 Md. 82, 103, 637 A.2d 1223 (1994); John B.
              Parsons Home, LLC v. John B. Parsons Found., 217 Md. App.
              39, 69, 90 A.3d 534 (2014) (quoting Shenker v. Laureate
              Educ., Inc., 411 Md. 317, 335, 983 A.2d 408 (2009)) (“‘[m]ere
              conclusory charges that are not factual allegations need not be
              considered’”). Moreover, “[a]ny ambiguity or uncertainty in
              the allegations bearing on whether the complaint states a cause
              of action must be construed against the pleader.” Shenker, 411
              Md. at 335, 983 A.2d 408; John B. Parsons, 217 Md. App. at
              69, 90 A.3d 534.

                      A court should dismiss a complaint for failure to state a
              claim only if the alleged facts and reasonable inferences would
              fail to afford relief to the plaintiff. Bobo, 346 Md. at 709, 697
              A.2d 1371.

Margolis, 221 Md. App. at 713.

                                         C. Analysis

       The seminal case on the issue of what rights a private citizen has when he or she

desires to present evidence of criminal violations to the Grand Jury is Brack, supra. The

Court of Appeals summarized its holding in that case as follows:

              It is the opinion of this Court that every citizen has a right to
              offer to present to the grand jury violations of the criminal law.
              This does not mean that an individual member of that body
              may be approached. The citizen should exhaust his remedy
              before the magistrate and state's attorney as was done in the
              instant case, and if relief can not [sic] be had there, he then has
              the right to ask the grand jury for permission to appear before
              that body.

Id. at 97. The State’s Attorney argues that this holding stands not for the notion that a

private citizen has the right to present in person before the foreman, but rather for the idea

                                              7
that he or she has the right to ask the foreman for the permission to appear before the Grand

Jury. We agree and shall explain.

       The Court of Appeals’ holding in Brack, as we see it, is straightforward. Its core is

that “every citizen has a right to offer to present to the grand jury violations of the criminal

law.” Id. Conveniently, the Court of Appeals left no room for ambiguity regarding what

this right entails. For example, the Court clearly stated that the existence of the right “does

not mean that an individual member of [the Grand Jury] may be approached.” Id. (underline

added). In addition, the Court described how a citizen is to go about exercising his right to

offer to present evidence to the Grand Jury as follows: “The citizen should exhaust his

remedy before the magistrate and state’s attorney[,] . . . and if relief can not [sic] be had

there, he then has the right to ask the grand jury for permission to appear before that body.”

Id.

       In the case sub judice, the appellant first wrote Judge Debelius to request the

issuance of an arrest warrant for President Obama. He then wrote the Assistant State’s

Attorney to request permission to appear before the Grand Jury to present evidence of

President Obama’s alleged violations of Maryland criminal law. His latter request was

responded to on February 5, 2015, in the form of a letter signed by the foreperson of the

Grand Jury. That letter contained the following:

                     On January 29, 2015, the Grand Jury for Montgomery
              County, Maryland received a sealed packet from you asking
              that in [sic] investigation be opened into whether documents
              relating to President Obama’s eligibility for office are
              fraudulent. The Grand Jury declined to investigate this matter.



                                               8
Therefore, we agree with the State’s Attorney that “[the appellant] has exercised his right

to ask the . . . foreperson for permission to present his allegations to the grand jury.”

Appellee State’s Attorney’s Br. at 4. We also agree with the State’s Attorney that the

appellant does not have the right to appear in person before the foreman. See Brack, 184

Md. at 97 (“It is the opinion of this Court that every citizen has the right to offer to present

to the grand jury violations of the criminal law. This does not mean that an individual

member of that body may be approached.” (underline added). Here, unlike Brack,4 the

Assistant State’s Attorney delivered the appellant’s request to the foreman. Therefore, the

appellant’s rights with respect to the Grand Jury have not been violated, and thus the circuit

court did not err in granting the Motion to Dismiss the Complaint for Declaratory Relief.5

       However, we agree with both parties that the circuit court erred in dismissing the

Complaint for Declaratory Relief without making a formal declaration of the appellant’s

rights. The Court of Appeals held in Harford Mut. Ins. Co. v. Woodfin Equities Corp., 344

Md. 399 (1997), that

              [t]he fact that the side which requested the declaratory
              judgment did not prevail in the circuit court does not render a
              written declaration of the parties' rights unnecessary. As this
              Court stated many years ago, “whether a declaratory judgment

       4
        “In the case under discussion, . . . the appellant has made an effort to have a case,
which he claims involves a violation of the criminal laws of this State, presented to the
grand jury by the state’s attorney, which has been refused[.]” Brack, 184 Md. at 97.
       5
         In reaching this holding, we agree with the State’s Attorney that the appellant’s
rights were not violated when the Assistant State’s Attorney described him to the foreman
as a “birther lunatic.” In short, we have found no case law that supports the appellant’s
contention in this regard, namely, that it is impermissible for a state’s attorney to
communicate to the grand jury his or her opinions of persons making allegations to that
body.
                                               9
              action is decided for or against the plaintiff, there should be a
              declaration in the judgment or decree defining the rights of the
              parties under the issues made.” Case v. Comptroller, 219 Md.
              282, 288, 149 A.2d 6, 9 (1959). See also, e.g., Christ v.
              Department, supra, 335 Md. at 435-436, 644 A.2d at 38 (“[t]he
              court's rejection of the plaintiff's position on the merits
              furnishes no ground for” failure to file a declaratory
              judgment); Broadwater v. State, 303 Md. 461, 467, 494 A.2d
              934, 937 (1985) (“the trial judge should have declared the
              rights of the parties even if such declaration might be contrary
              to the desires of the plaintiff”); East v. Gilchrist, 293 Md. 453,
              461 n. 3, 445 A.2d 343, 347 n. 3 (1982) (“where a plaintiff
              seeks a declaratory judgment . . ., and the court's conclusion . .
              . is exactly opposite from the plaintiff's contention,
              nevertheless the court must, under the plaintiff's prayer for
              relief, issue a declaratory judgment”); Shapiro v. County
              Comm., 219 Md. 298, 302-303, 149 A.2d 396, 399
              (1959) (“even though the plaintiff may be on the losing side of
              the dispute, if he states the existence of a controversy which
              should be settled, he states a cause of suit for a declaratory
              decree”).

Harford Mut. Ins. Co., 344 Md. at 414-15. Therefore, we hereby remand this case to the

circuit court for re-entry of judgment. The re-entered judgment shall contain a written

declaration of the appellant’s rights with respect to the Grand Jury. This declaration shall

be consistent with this opinion and the holding of Brack, and acknowledge specifically that

a District Court Commissioner is today’s equivalent of a “magistrate” for purposes of the

exhaustion requirement we have been addressing in this section. See State v. Smith, 305

Md. 489, 501-02 (1986) (“[T]he legislature has bestowed upon commissioners of the

District Court of Maryland the authority ‘in general, [to] perform all the functions of

committing magistrates as exercised by the justices of the peace prior to July 5, 1971.’”

(quoting Md. Code, § 2-607(c)(2) of the Courts and Judicial Proceedings Article)).



                                             10
        II. DENIAL OF MOTIONS FOR RECUSAL AND PRE-SERVICE DISCOVERY

                                 A. Parties’ Contentions

       The appellant argues that Judge Debelius abused his discretion in denying the

motions for recusal and pre-service discovery. The appellant asserts that Judge Debelius

was required to disqualify himself pursuant to Rule 2.11(a)(1) of the Maryland Code of

Judicial Conduct (“CJC”), which states that “[a] judge shall disqualify himself or herself

in any proceeding in which the judge’s impartiality might reasonably be questioned,

including . . . circumstances . . . [wherein t]he judge has . . . personal knowledge of facts

that are in dispute in the proceeding.” According to the appellant, Judge Debelius had

impermissible knowledge of the case as a result of being “contacted by [the appellant] prior

to filing suit as required by Brack . . . as a condition precedent to Sibley contacting the

Foreman of the Grand Jury.” Appellant’s Br. at 5 (underline omitted).

       In addition, the appellant contends the denial of pre-trial discovery was an abuse of

discretion because “if Sibley could not identify the John Doe Defendant, that person could

not be served and the instant matter would ultimately be dismissed for lack of prosecution.”

Appellant’s Br. at 7.

       The State’s Attorney, on the other hand, argues Judge Debelius exercised his

discretion properly in denying both of the motions presently at issue. In large part, we shall

adopt the various arguments advanced by the State’s Attorney in our analysis below.

                                  B. Standard of Review

       We apply the abuse of discretion standard of review to both a trial judge’s decision

whether or not to recuse himself and the denial of discovery. See Cicoria v. State, 89 Md.

                                             11
App. 403, 426-27, aff'd, 332 Md. 21 (1993) (citing Boyd v. State, 321 Md. 69, 74 (1990))

(recusal reviewed for abuse of discretion); See also Bacon v. Arey, 203 Md. App. 606, 671

(2012) (“We review the denial of discovery under the abuse of discretion standard[.]”

(quoting Beyond Sys., Inc. v. Realtime Gaming Holding Co., LLC, 388 Md. 1, 28 (2005))).

As we have indicated time and time again,

              [a]n abuse of discretion occurs “where no reasonable person
              would take the view adopted by the [trial] court[ ] . . . or when
              the court acts without reference to any guiding principles, and
              the ruling under consideration is clearly against the logic and
              effect of facts and inferences before the court [ ] . . . or when
              the ruling is violative of fact and logic.”

Bacon, 203 Md. App. at 667 (quoting Beyond Systems, Inc., 388 Md. at 28).

                                        C. Analysis

       Neither the denial of the motion for recusal nor the denial of the motion for pre-

service discovery constituted an abuse of discretion by the circuit court. We agree with the

State’s Attorney that “not only was there never a ‘dispute’ as to whether [the appellant]

had contacted Judge Debelius, but ‘personal’ in the [CJC Rule 2.11(a)(1)] context only

means knowledge from an ‘extrajudicial source,’ not knowledge ‘acquired in a judicial

setting.’” Appellee State’s Attorney’s Br. at 9 (quoting Scott v. State, 175 Md. App. 130,

152 (2007)). “Only bias, prejudice, or knowledge derived from an extrajudicial source is

‘personal’ [for purposes of recusal].” Scott, 175 Md. App. at 152. Therefore, because Judge

Debelius acquired the knowledge at issue in a judicial setting, we hold that “a reasonable

member of the public knowing all the circumstances would [not] be led to the conclusion

that [his] impartiality might reasonably be questioned.” In re Turney, 311 Md. 246, 253


                                             12
(1987). Accordingly, he did not abuse his discretion where he denied the appellant’s

request for recusal.

       We also agree with the State’s Attorney regarding the issue of whether Judge

Debelius abused his discretion in denying pre-service discovery. In the appellant’s motion

for pre-service discovery, he requested to that he be allowed to “[direct] interrogatories . .

. to . . . [the] Assistant State’s Attorney [to whom he had written] . . . to establish the identity

of John Doe, Foreman, Montgomery County Grand Jury.” However, the Assistant State’s

Attorney was never a party to the instant action, and Md. Rule 2-421 only permits

interrogatories against parties.6 “[T]he circuit court ‘has the inherent power to control and

supervise discovery as it sees fit.’” Bacon, 203 Md. App. at 673 (quoting Gallagher Evelius

& Jones, LLP v. Joppa Drive-Thru, Inc., 195 Md. App. 583, 596 (2010)). For these reasons,

the circuit court properly denied the appellant pre-service discovery.



                                              JUDGMENT OF THE CIRCUIT COURT
                                              FOR     MONTGOMERY        COUNTY
                                              VACATED AND CASE REMANDED TO
                                              THAT    COURT     FOR    FURTHER
                                              PROCEEDINGS CONSISTENT WITH
                                              THIS OPINION. COSTS TO BE PAID BY
                                              MONTGOMERY COUNTY.




       6
       The State’s Attorney advanced this argument in its brief, but mistakenly cited to
Md. Rule 2-412.
                                                13